Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
Response to Amendment
The amendment filed on 01/25/2022 has been entered. Claims 1-20 remain pending in the application. Claims 15-15 and 17 have been amended by the Applicant. Claims 1-20 are found allowable. 

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.

Regarding independent claim 1, directed towards an ocular optical system the closest cited prior art of Suzuki teaches (see Figs. 2-6) such an ocular optical system (eyepiece optical system, see Abstract, paragraphs [7-8, 27-30, 47-48, 59-62, 70-75], Tables 1-2, Figs. 2, 4,6), for imaging of imaging rays entering an eye of an observer via the ocular optical system from a display screen (i.e. imaging of imaging rays of object OB intermediate image, entering eye of observer at eye point EP, paragraphs [47-48, 59-62, 70-75]), a side facing towards the eye 
wherein lens elements having refracting power of the ocular optical system 10are only the first lens element, the second lens element, and the third lens element (as lenses L1, L21 with one side PF and L22 with other side PF, see Tables 1-2, as depicted in Figs. 1, 2, 4, or e.g. 6 (L1 with PF, L21, L22)), 
wherein the ocular optical system satisfies: 
1.40 <=T2/(G12+T3) <=8.00 (i.e. given thickens of L21, L22 and air gap between L1, L21, see Figs. 2, 4, Tables 1, 2, e.g. value 2.49) and 
2.50 <=TTL/(T2+T3) <=9.00 (i.e. given second and third lens thickness and total length of eyepiece from L1 to OB, see Figs. 2, 4, Tables 1, 2, e.g. value 3.68), 
where T2 is a thickness of the second lens element along the optical axis, T3 is a thickness of the third lens element along the optical axis, G12 is an air gap from the first lens element to the second lens element along the optical axis, 15and TTL is a distance from the eye-side surface of the first lens element to the display screen along the optical axis (as thickens of L21, L22 and air gap between L1, L21, total length of eyepiece from L1 to OB, see Figs. 2, 4, Tables 1, 2).  
However, the cited prior art of Suzuki taken either singly or in combination with any other prior art fails to anticipate or fairly suggest such an ocular optical system where lens elements having refracting power of the ocular optical system are only the first lens element, the second lens element, and the third lens element, in combination with all other claimed limitations of claim 1, since the diffractive optical element PF, while taken to be part of lens L1, has definite refractive power. 
	With respect to claims 2-7, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

The reasons for allowance of independent claims 8 and 15 were previously stated in Office Action dated 11/15/2021 and are presented blow for completeness. 

Regarding independent claim 8, directed towards an ocular optical system the closest cited prior art of Suzuki teaches (see Figs. 2-6) such an ocular optical system (eyepiece optical system, see Abstract, paragraphs [7-8, 27-30, 47-48, 59-62, 70-75], Tables 1-2, Figs. 2, 4,6), for imaging of imaging rays entering an eye of an observer via the ocular optical system from a display screen (i.e. imaging of imaging rays of object OB intermediate image, entering eye of observer at eye point EP, paragraphs [47-48, 59-62, 70-75]), a side facing towards the eye being an eye-side (i.e. EP side, e.g. paragraphs [59-62]), a side facing towards the display screen being a display-side (OB side e.g. paragraphs [59-62]), 5the ocular optical system comprising a first lens element, a second lens element, and a third lens element from the eye-side to the display-side in order along an optical axis (i.e. as lens L1, L21 with PF which is regarded as one lens having refractive and diffractive parts and lens L22 along optical, see Tables 1-2, as depicted in Figs. 2, 4, 6(L1 with PF, L21, L22)) , the first lens element, the second lens element, and the third lens element each comprising an eye-side surface and a display-side surface (each of L1, L21 with PF and L22 having eye-side and image side surface, Tables 1-2, as depicted in Figs. 2, 4), 
wherein lens elements having refracting power of the ocular optical system 10are only the first lens element, the second lens element, and the third lens element (as lenses L1, L21 with one side PF and L22 with other side PF, see Tables 1-2, as depicted in Figs. 1, 2, 4, or e.g. 6 (L1 with PF, L21, L22)), 
wherein the ocular optical system satisfies: 
0.25<=T2/(G12+T3) (i.e. given thickens of L21, L22 and air gap between L1, L21, see Figs. 2, 4, Tables 1, 2, e.g. value 2.49) and 
2.50 <=TTL/(T2+T3) (i.e. given second and third lens thickness and total length of eyepiece from L1 to OB, see Figs. 2, 4, Tables 1, 2, e.g. value 3.68), 
where T2 is a thickness of the second lens element along the optical axis, T3 is a thickness of the third lens element along the optical axis, G12 is an air gap from the first lens element to the second lens element along the optical axis, 15and TTL is a distance from the eye-side surface of the first lens element to the display screen along the optical axis (as thickens of L21, L22 and air gap between L1, L21, total length of eyepiece from L1 to OB, see Figs. 2, 4, Tables 1, 2).  
However, the cited prior art of Suzuki taken either singly or in combination with any other prior art fails to anticipate or fairly suggest such an ocular optical system where lens elements having refracting power of the ocular optical system are only the first lens element, the second lens element, and the third lens element, and including the specific arrangement where 40 degrees <= , where  represents a half apparent field of view, which is one half the field of view of the observer, in combination with all other claimed limitations of claim 8, also because  the diffractive optical element PF, while taken to be part of lens L1, has definite refractive power. 
	With respect to claims 9-14, these claims depend on claim 8 and are allowable at least for the reasons stated supra.

Regarding independent claim 15, directed towards an ocular optical system the closest cited prior art of Suzuki teaches (see Figs. 2-6) such an ocular optical system (eyepiece optical system, see Abstract, paragraphs [7-8, 27-30, 47-48, 59-62, 70-75], Tables 1-2, Figs. 2, 4,6), for imaging of imaging rays entering an eye of an observer via the ocular optical system from a display screen (i.e. imaging of imaging rays of object OB intermediate image, entering eye of observer at eye point EP, paragraphs [47-48, 59-62, 70-75]), a side facing towards the eye being an eye-side (i.e. EP side, e.g. paragraphs [59-62]), a side facing towards the display screen being a display-side (OB side e.g. paragraphs [59-62]), 5the ocular optical system comprising a first lens element, a second lens element, and a third lens element from the eye-side to the display-side in order along an optical axis (i.e. as lens L1, L21 with PF which is regarded as one lens having refractive and diffractive parts and lens L22 along optical, see Tables 1-2, as depicted in Figs. 2, 4, 6(L1 with PF, L21, L22)) , the first lens element, the second lens element, and the third lens element each comprising an eye-side surface and a display-side surface (each of L1, L21 with PF and L22 having eye-side and image side surface, Tables 1-2, as depicted in Figs. 2, 4), 
wherein lens elements having refracting power of the ocular optical system 10are only the first lens element, the second lens element, and the third lens element (as lenses L1, L21 with one side PF and L22 with other side PF, see Tables 1-2, as depicted in Figs. 1, 2, 4, or e.g. 6 (L1 with PF, L21, L22)), 
wherein the ocular optical system satisfies: 
0.25<=T2/(G12+T3) (i.e. given thickens of L21, L22 and air gap between L1, L21, see Figs. 2, 4, Tables 1, 2, e.g. value 2.49) and 
2.50 <=TTL/(T2+T3) (i.e. given second and third lens thickness and total length of eyepiece from L1 to OB, see Figs. 2, 4, Tables 1, 2, e.g. value 3.68), 
ER/T2 <= 8 (i.e. given ER is a distance from a pupil of the eye of the observer to the first lens element along the optical axis and thickness of L2, e.g. value 3.33, Tables 1,2)
where T2 is a thickness of the second lens element along the optical axis, T3 is a thickness of the third lens element along the optical axis, G12 is an air gap from the first lens element to the second lens element along the optical axis, 15 TTL is a distance from the eye-side surface of the first lens element to the display screen along the optical axis, and ER is a  distance from a pupil of the eye of the observer to the first lens element along the optical axis, (as thickens of L21, L22 and air gap between L1, L21, total length of eyepiece from L1 to OB, see Figs. 2, 4, Tables 1, 2).  
However, the cited prior art of Suzuki taken either singly or in combination with any other prior art fails to anticipate or fairly suggest such an ocular optical system where lens elements having refracting power of the ocular optical system are only the first lens element, the second lens element, and the third lens element because the diffractive optical element PF while taken to be part of lens L, has definite refractive power, and as ocular optical system including the specific arrangement where 3<=G3D/T3 , 1.34<SL/EFL< 1.63, where SL represents a system length, which is a distance from a pupil of the observer to the display screen along the optical axis, and EFL is an effective focal length of the ocular optical system and G3D is a distance from the third lens element to the display screen along the optical axis, in combination with all other claimed limitations of claim 15. 

With respect to claims 16-20, these claims depend on claim 15 and are allowable at least for the reasons stated supra. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872